Title: To Thomas Jefferson from James Monroe, 18 July 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Albemarle July 18. 1790.

My last from Richmond in answer to yours of the 20th. of June has no doubt been received. The more I have reflected on the subject, the better satisfied I am of the impolicy of assuming the state debts. The diminishing the necessity for State taxation will undoubtedly leave the national government more at liberty to exercise its powers and encrease the subjects on which it will act, for that purpose, and if that were absolutely a necessary power of the government, and no objections applied to the transfer itself of the publick creditors from one government to the other, without their consent, (for such a modification as leaves them not even a plausible alternative, amounts to the same thing, and such I understand the report to be) or to the probable inefficiency of the national government comparatively with those of the States in raising the necessary funds, I should perhaps have no objections to it at present. Even in our time we may hope to see the whole debt extinguish’d or nearly so, and we must be the favor’d people, if no occasion should hereafter arise, that would make it necessary for the general government to tax highly, and raise considerable  revenues. Such exigency can never apply hereafter to those of the States, so that merely for the sake of preserving an equality at present, I should think it useless to balance the debt, between them. But as I believe this (upon speculation only) a defect in the government, and presume thro that medium, the prepondrance of one over the other, will be settled, I would avoid throwing any thing occasionally into that scale from which I apprehended most danger. On the other hand as the government now rests on its own means, for the discharge of its engagements, I would always use its powers for the purpose, nor would I endanger the publick credit rather than exercise a power, which was of questionable propriety, or in some instances thought so. Thus things would have their regular course, proper experiments would be made and we should ultimately be landed where we should be. The weight of all the State creditors thrown into the national scale at present, might also perhaps produce some disorder in the system, as it would occasion a fortuitous but severe pressure from that quarter, affecting them from the heart to the extremities, before either their legislators by moderate experiments, had acquir’d sufficient knowledge for the purpose, or the people given sufficient proof of what they could, and what they would bear. Will not this from necessity as well as policy, compell them to glean whatever they can from trade, pressing that resource upon trial likewise, beyond what perhaps for the sake of revenue, it can bear, and introducing a system of æconomy in other respects very oppressive on some parts of the U. States: For in the present State of arts and industry in America, the moment that medium is pass’d, that forms the basis of a wise commercial policy for the whole, diffusing its beneficial effects to every part, will it degenerate into a tyrannous sacrifice of the interests, of the minority to that of the majority; and that precise medium which will be most productive in point of revenue and beneficial in other respects, can only be discover’d by gradual operation and gentle experiments, which the assumption, for the reasons above will entirely prevent.—As to the residence I will only hazard one Idea. We find that for its removal to Phila. the representatives of that State rely on those of this, and the other southern States or some of them. They do not expect that the Eastern States will vote to remove it further from them—place it in Philadelphia and how doth this principle apply? Will our and their members harmonize so well afterwards, will they unite in forwarding it to George-town? Or will it not rather immediately bring about an harmony  of sentiment and cooperation elsewhere? And shall we not be left dependant on a resolution of Congress which holds its tenure upon the pleasure of 8. States, who (whatever their true interests may be) have always shewn they consider’d it as consisting in keeping the seat of government as near home as they could. As soon as they get fix’d in Phila. (and the shorter the term allotted for their residence there the more active will this principle be) the representatives of that State will look with a jealous eye toward their brethern of the South. Any attempts to forward the erection of buildings at Georgetown will at first be received coolly and afterwards with disgust. Common interest in this as in other respects will unite them, and we shall soon find a well form’d plan, regularly pursued, that shall be best calculated to promote them. We have often found that an union on some great question, which was consider’d as primary or ruling in the view of parties, gave a tone to their proceedings on many others; how much more reasonable then is it to expect it, when there are so many predisposing causes to promote it? I should therefore wish to see the funds appropriated and commissioners appointed to carry on the work, plac’d as completely without the reach of Congress as possible afterwards, before we acceded to any thing upon this subject only; much less would I give a consideration for any thing less.—I hinted in my last I would mention to you a subject of importance to myself in cypher, but as you expected to return to France when you left it tis possible you omitted to bring it with you. As tis a matter which does not press immediately, and which perhaps you may conjecture, and tis possible we may meet before I come to any decision on it unless I have a private opportunity, I shall decline mentioning it untill one of those events takes place. We are well and hope you are completely restor’d. I am with the greatest respect & esteem your affectionate friend & servant,

Jas. Monroe

